DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 October 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10, 11, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Banica (U.S. Publication 2014/0359656) in view of Wilensky (U.S. Patent 8,041,111).

As to claim 1, Banica discloses in a digital medium environment for editing digital images, a method for creating a custom color palette comprising:
displaying, within a user interface of a computing device, a camera viewfinder capturing a live camera feed from a camera of the computing device (fig. 4; p. 1, section 0002; the feed can be live television, captured and transmitted from a provider; the image frame acts as a camera “viewfinder”);
identifying a plurality of dominate colors in the live camera feed (p. 9, section 0072; p. 11, section 0081; dominant colors for a palette are extracted and the palette is constructed).

detecting a user interaction moving a color indicator of a first dominate color to a new position (fig. 3; col. 3, lines 18-22; col. 7, lines 38-60);
identifying a color corresponding to the new position of the moved color indicator (col. 7, lines 38-60; the theme color is changed to correspond the moved color indicator, necessitating identification of the new color position);
and generating a color palette comprising the plurality of dominate colors other than the first dominate color and the color corresponding to the new position of the moved color indicator (figs. 1a-1c; col. 2, lines 57-67; col. 7, lines 38-60; a new set of colors, reading on a palette, is defined using the colors other than the first dominant color since the indicator for that color has been moved to a new position). Motivation for this is to allow a user to easily modify colors in a theme. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Banica to allow a user to move color indicators in an interface to generate a new color palette in order to allow a user to easily modify colors in a theme as taught by Wilensky.


identifying colors present in a representative image taken from the live camera feed (p. 9, section 0072; p. 11, section 0081; dominant colors in an image from the feed, which can be representative, are extracted);
assigning scores to the identified colors; and identifying a predetermined number colors having high assigned scores (p. 9, section 0072; p. 11, section 0081; a group of representative colors is selected; to select colors that represent, some numerical value or criteria representing a “score” must be obtained).

As to claim 10, see the rejection to claim 1. Further, Banica discloses a camera (fig. 4; p. 1, section 0002; the feed can be live television which would include a camera), as well as display screen, processor, and a medium (p. 8, sections 0066-0067).

As to claim 11, see the rejection to claim 2.

As to claim 15, Wilensky discloses that the instructions, when executed by the at least one processor, cause the system to detect the user interaction moving the color indicator of the first dominate color to the new position by detecting a mouse operation (col. 7, lines 49-60). Wilensky does not explicitly disclose that the display screen comprises a touch screen and the user interaction is a touch and drag gesture on the touch screen. However, official notice has been taken that touch screens and touch and drag gestures thereon are well-known in the art (see MPEP 2144.03), with motivation to 

As to claim 21, see the rejection to claim 1. Further, Banica discloses a non-transitory computer-readable medium to cause the computing system to execute the instructions (p. 8, sections 0066-0067).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Banica in view of Wilensky and further in view of He (U.S. Publication 2015/0002696).

As to claim 3, Banica does not disclose, but He discloses wherein assigning scores to the identified colors comprises, for a given identified color:
determining how much of the live camera feed is covered by the color in the representative image comprising the given identified color and calculating a score for the given identified color based on the determined number (p. 5, sections 0106-0107; a histogram, which is a statistical representation of how often each color in the image occurs compared to each other color, which reads on a score, is determined). Motivation is to optimally adjust image characteristics. It would have been obvious to one skilled in the art to modify Banica and Wilensky to determine how much of the live camera feed is covered by the color in the representative image comprising the given identified color and calculate a score for the given identified color based on the determined number in order to optimally adjust image characteristics as taught by He.
. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banica in view of Wilensky and further in view of Rathi (U.S. Patent 8,872,969).

As to claim 4, Banica does not disclose, but Rathi discloses further comprising applying the generated color palette to an input digital design (col. 4, line 57-col. 5, line 23; the palette for the subtitle design is based on the averages calculated by identified colors in both video and design). Motivation is to increase content discernibility (col. 1, lines 20-30). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Banica and Wilensky to apply the generated color palette to an input digital design in order to increase content discernibility as taught by Rathi.

As to claim 12, see the rejection to claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Banica in view of Wilensky and Rathi and further in view of Phillips (U.S. Publication 2014/0037200). 

As to claim 5, Banica does not disclose, but Phillips discloses wherein applying the generated color palette to the input digital design comprises identifying one or more dominant colors within the input digital design; and switching the one or more dominant colors within the input digital design with the colors of the generated color palette (p. 3, section 0028; a user substitutes in different dominant colors from a user's own preferences, which can read on a palette, into an input UI design). Motivation is to be compatible with other colors in characteristics such as contrast. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Banica, Wilensky, and Rathi to identify one or more dominant colors within the input digital design and switch the one or more dominant colors within the input digital design with the colors of the generated color palette in order to be compatible with other colors in characteristics such as contrast as taught by Phillips. 

As to claim 13, see the rejection to claim 5.

Claims 6-9 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Banica in view of Wilensky and further in view of Borenstein (U.S. Publication 2016/0104453).

As to claim 6, Banica does not disclose, but Borenstein does disclose wherein overlaying, within the user interface, the color indicators corresponding to the dominate colors on the live camera feed comprises overlaying graphical user interface elements 

As to claim 7, Banica does not disclose, but Borenstein does disclose wherein overlaying, within the user interface, the color indicators corresponding to the dominate colors on the live camera feed comprises overlaying a graphical user interface element for each dominate color over a portion of the live camera feed where the respective dominate color is located (fig. 17; p.10, section 0078; a "yellow" label in an area of dominant yellow is added; multiple labels can be added). Motivation for the combination can be found in the rejection to claim 6.

As to claim 8, Banica does not disclose, but Borenstein does disclose wherein overlaying the graphical user interface element for each dominate color over the portion of the live camera feed where the respective dominate color is located comprises generating graphical user interface elements having the colors of the dominate colors (fig. 17; p.10, section 0078; a "yellow" label on a mostly yellow background in an area of dominant yellow is added). Motivation for the combination can be found in the rejection to claim 6.

As to claim 9, Banica does not disclose, but Borenstein does disclose, a method further comprising updating the dominate colors and positions of the color indicators in real time as the live camera feed changes (fig. 17; p.10, section 0078; p. 11, section 0081; a "yellow" label in an area of dominant yellow is added; a live display provides immediate feedback). Motivation for the combination can be found in the rejection to claim 6.

As to claim 22, see the rejection to claim 6.

As to claim 23, see the rejection to claim 7.

As to claim 24, see the rejection to claim 8.

As to claim 25, see the rejection to claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Banica in view of Wilensky and Rathi and further in view of Borenstein.

As to claim 14, Banica does not disclose, but Borenstein does disclose to apply the generated color palette to the input digital design by identifying known objects in the input digital design using image recognition algorithms and applying the colors of the generated color palette compatible with the known objects to the known objects (p. 10, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2618